Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Matthew J. Hilgeford, who proceeds in forma pauperis, appeals the district court’s order dismissing his action against Defendants under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find that this appeal is frivolous. Accordingly, we affirm the district court’s order. See Hilgeford v. Am. Int’l Group, Inc., No. 3:09-cv-00440-JRS (E.D.Va. July 17, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.